Citation Nr: 1016781	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to May 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for irritable bowel syndrome (IBS) and 
assigned a 10 percent evaluation, effective May 2005.  The 
Board notes that during the course of the appeal, the 
Veteran's claims file was temporarily brokered to the 
Seattle, Washington, VA Regional Office.  

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

In January 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that 
the Veteran's IBS is manifested by no more than a moderate 
impairment due to frequent episodes of bowel disturbance with 
abdominal distress and moderate diarrhea.  




CONCLUSION OF LAW  

The criteria for an initial rating in excess of 10 percent 
for IBS have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran contends that his service-connected IBS is worse 
than the current evaluation contemplates.  At the September 
2008 hearing, the Veteran reported experiencing diarrhea, 
stomach cramping, and abdominal pains.  In an undated 
statement, he explained that he has approximately five to 
seven bowel movements daily, along with severe stomach 
cramping.  The Veteran asserts that he should receive a 30 
percent evaluation for his IBS.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000). Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire 
period since service connection has been in effect, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is noted that in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

The Veteran's service-connected disability is evaluated under 
Diagnostic Code 7319.  Irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) is rated 0 percent when mild, 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  A 10 percent rating requires 
irritable colon syndrome which is moderate, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating requires irritable colon syndrome which is 
severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114, Diagnostic Code 7319.  

Regulations provide that ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for a disability 
evaluation in excess of 10 percent for the Veteran's service-
connected IBS have not been met.  This is most evident by the 
findings elicited at the August 2005 and March 2009 VA 
examinations.  The Veteran complained of persistent symptoms 
of intermittent abdominal bloating with loose stools, 
diarrhea, cramping, and abdominal pains associated with his 
service-connected IBS.  Both VA examiners diagnosed the 
Veteran with IBS, and while both VA examiners considered his 
diarrhea to be the most predominant characteristic associated 
with his disability, the March 2009 VA examiner concluded 
that it was only "moderate."  

While the Veteran clearly has discomforting symptoms, namely 
diarrhea, associated with his service-connected IBS, the 
clinical findings fall short of it being characterized as 
severe.  VA outpatient treatment records show continuing 
complaints of numerous daily bowel movements after eating, 
diarrhea, abdominal pains, and cramping associated with his 
service-connected disability.  However, the evidence does not 
show severe diarrhea, alternating diarrhea with constipation, 
or more or less constant abdominal distress.  The Veteran's 
physical examination findings in this regard are essentially 
normal, except for predominant diarrhea.  It is also noted 
that the examiner noted that the Veteran lost no time from 
work due to his IBS and that his IBS has been treated 
incompletely.  The examiner added "further simple treatment 
could be prescribed for the veteran to further improve his 
symptoms of [IBS], diarrhea predominant."  See VA 
examination report dated in 2009.  Given the general lack of 
significant clinical findings showing severe IBS with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, an increased rating for 
the Veteran's service-connected IBS is not warranted under 
Diagnostic Code 7319.  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 30 
percent rating.  The Board has duly considered staged 
ratings, pursuant to Fenderson and Hart, supra, but finds the 
10 percent rating assigned appropriate for the entire rating 
period.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's IBS.  Moreover, 
the evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization or lost any 
work time related to his IBS.  See the March 2009 VA 
examination report.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue 
for consideration of an extraschedular rating was not 
prejudicial.  

The Board acknowledges the personal statements submitted by 
the Veteran's mother, which describe the Veteran's 
symptomatology associated with his IBS, but finds that 
currently assigned 10 percent evaluation for IBS 
appropriately reflects the Veteran's symptoms throughout the 
entire rating period on appeal, and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection. 
In this case, the Veteran was provided a VCAA letter in July 
2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 2006 to June 2008, and private treatment records 
dated October 2007 to July 2008.  The Veteran was also 
provided VA examinations in connection with his claim.  The 
2005 and 2009 VA examiners reviewed the Veteran's claims 
file, noted his medical history, and recorded pertinent 
examination findings.  All obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file.  Neither the Veteran nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


